Citation Nr: 1045271	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.  

2.  Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased evaluation for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for bilateral 
hydrocele/spermatocele, currently evaluated as noncompensable.  

5.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.  

6.  Entitlement to an effective date prior to January 9, 2004, 
for an increased rating for major depressive disorder.  

7.  The propriety of severance of service connection for 
cough/shortness of breath as due to undiagnosed illness, status 
post-uvuloplasty.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1995.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

The issues of entitlement to an increased rating for 
degenerative disc disease of the thoracolumbar spine, 
currently rated 20 percent, and for a compensable rating 
for hepatitis were raised by the Veteran's attorney in 
August 2004, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  

The issues of the propriety of severance of service connection 
for cough/shortness of breath as due to undiagnosed illness, 
status post-uvuloplasty; of an increased rating for bilateral 
hydrocele/spermatocele; and of entitlement to a total disability 
rating based on individual unemployability are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has posttraumatic 
stress disorder (PTSD), and that the claimed stressors for that 
disorder are adequate to support the diagnosis and are related to 
the Veteran's symptoms.  The claimed stressors are consistent 
with the places, types, and circumstances of the Veteran's 
service.  

2.  The medical evidence shows that the Veteran's service-
connected psychiatric disability, including PTSD and major 
depressive disorder, has been manifested throughout the appeal 
period by mood swings, depression, anxiety, feelings of 
hopelessness, decreased energy, difficulty sleeping, nightmares, 
withdrawal from family and friends, poor concentration, memory 
loss, flat affect, isolation, marked startle reaction, and 
suicidal ideation.  

3.  The evidence shows that the Veteran's irritable bowel 
syndrome is manifest by watery bowel movements occurring once or 
a twice a day, one or two days per week.  

4.  There is no evidence that a formal or informal claim for an 
increased rating for major depressive disorder was received by VA 
prior to January 9, 2004, and there is no evidence that an 
increase in the psychiatric disability was shown in the year 
prior to January 9, 2004.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843-39852 (July 13, 
2010).  

2.  The criteria for a 70 percent rating, but no more, for the 
service-connected psychiatric disability, including PTSD and 
major depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2010).  


3.  The criteria for an increased rating for irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2010).  

4.  The criteria for an effective date prior to January 9, 2004, 
for an increased rating for major depressive disorder have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400(o) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Prior to initial adjudication, a letter dated in February 2004 
satisfied the duty to notify provisions.  An additional letter 
was also provided to the Veteran in March 2008, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
sufficient for adjudication purposes were provided to the Veteran 
in connection with his claims.  The Veteran was specifically 
afforded a VA examination in June 2004 regarding his 
service-connected irritable bowel syndrome.  As discussed more 
fully below, subsequent VA treatment records are silent for any 
relevant complaints or clinical findings, and the Veteran has not 
indicated that the manifestations of the disability have worsened 
since June 2004; therefore, no additional examination is 
necessary to evaluate the service-connected irritable bowel 
syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).  

PTSD 

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Recently, VA revised that portion of 38 C.F.R. § 3.304 regarding 
PTSD.  The revision provides that 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a 


diagnosis of posttraumatic stress disorder and that 
the veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 
2010).  

The Veteran's military service included service in Southwest Asia 
during the Gulf War as a combat engineer.  His service personnel 
records do not show that he served in combat or that he received 
any medals or other awards indicative of actual combat with the 
enemy.  

The service treatment records show that the Veteran was treated 
for depression during service.  Diagnoses of cognitive disorder, 
not otherwise specified, and undifferentiated somatiform disorder 
with mixed features of anxiety and depression were also recorded.  
The examiner for the Veteran's separation examination in 
March 1995 indicated that the psychiatric examination was 
abnormal, but did not elaborate, other than to note that the 
Veteran was being treated for irritable bowel syndrome with 
medication, including antidepressant and anti-anxiety 
medications, and was assigned a temporary psychiatric profile; 
the Veteran endorsed a history of depression and excessive worry.  
At the time of a VA compensation examination in October 1995, the 
Veteran reported having nightmares and recurrent recollections of 
seeing Kuwaiti civilians who had been brutalized by Iraqi 
soldiers.  He indicated he saw a great deal of killing, and was 
involved in six fire fights while he was in Kuwait City in April 
1991.  The Veteran also reported numerous other PTSD-type 
symptoms.  The examiner diagnosed moderate, recurrent major 
depression and PTSD.  VA clinic and compensation examiners in 
June 2004 also diagnosed PTSD.  Subsequent clinic examiners 
regularly diagnosed PTSD; a diagnosis of major depressive 
disorder was frequently also listed.  In addition, some examiners 
have also diagnosed cognitive disorder, not otherwise specified.  

A VA compensation examiner in August 2009 reviewed the claims 
file, including the Veteran's service treatment records, and 
discussed the Veteran's psychiatric history in detail.  The 
examiner also discussed the diagnostic criteria for the diagnosis 
of PTSD and explained how the Veteran met each of the criteria.  
The examiner specifically indicated that the incidents during 
service in Southwest Asia identified by the Veteran were 
sufficient to cause PTSD and that "there appears to be a link 
between veterans [sic] current symptomatology and his exposure to 
in service stressors and his current diagnosis of PTSD and major 
depression."  The examiner concluded that the Veteran's PTSD and 
depression were caused by his exposure to traumatic events while 
in service.  

The Veteran has repeatedly described his PTSD stressors as 
"cleaning out tunnels" of possible enemy soldiers on the border 
of Kuwait and Iraq and "cleaning up the highway of body parts 
and dead corpses."  

The Board remanded this claim in January 2008 for further 
development to attempt to verify the Veteran's claimed stressors.  
Although a letter to the Veteran in January 2010 indicates that a 
stressor verification request had been forwarded to the U.S. Army 
& Joint Services Records Research Center, the file does not show 
that a response has been received from that organization. 

Nevertheless, the Board finds that the criteria set forth in 
revised 38 C.F.R. § 3.304(f) have been met and that therefore, no 
further development is necessary to verify the Veteran's PTSD 
stressors.  The August 2009 VA psychologist specifically found 
that (1) a stressor claimed by the Veteran is related to his fear 
of hostile military or terrorist activity, (2) the claimed 
stressor is adequate to support a diagnosis of PTSD, and (3) the 
Veteran's symptoms are related to the claimed stressor.  There is 
no medical evidence to the contrary.  Moreover, the Board finds 
that (4) the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  

Therefore, the Board concludes that the criteria for service 
connection for PTSD have been met.  

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2010).  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. at 
58.  Staged ratings are, however, appropriate when the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Psychiatric Disorder

A rating decision in February 1997 granted service connection for 
depression with fatigue and memory loss, and assigned a 30 
percent rating, effective from August 1, 1995.  Following a 
review examination in June 2004, a rating decision in June 2004 
increased the rating for the disability to 50 percent, effective 
from January 9, 2004.  The Veteran disagreed with both the rating 
and the effective date that were assigned.  


The record shows that although post-service examiners have 
diagnosed both major depressive disorder and PTSD, no examiner, 
except for a VA compensation examiner in August 2009, 
specifically described which psychiatric symptoms are 
attributable to the Veteran's depression and which are due to his 
PTSD.  In fact, the August 2009 VA examiner stated that the 
symptoms due to the two disorders overlapped, although the 
examiner assigned separate GAF scores for PTSD and for major 
depressive disorder.  The Board notes that the August 2009 
examiner discussed all of the Veteran's current psychiatric 
symptoms under the heading for non-PTSD symptoms.  More 
importantly, all of the RO's determinations that have considered 
the issue, including the June 2004 rating decision here on 
appeal, have considered the impairment due to all of the 
Veteran's psychiatric symptoms in rating the service-connected 
psychiatric disability.  Accordingly, the Board finds that the 
inclusion of the diagnosis of PTSD in the service-connected 
disability has no effect on rating the disability, as the 
assigned disability ratings have always considered all of the 
Veteran's psychiatric manifestations - and the impairment due to 
those manifestations - in determining the proper rating.  See 
38 C.F.R. § 4.14 (2010).  Therefore, the Veteran is not 
prejudiced by the Board's consideration of the issue concerning 
an increased rating for the expanded service-connected 
psychiatric disability in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Although PTSD is assigned a disability rating under Diagnostic 
Code 9411, and major depressive disorder is assigned a disability 
rating under Diagnostic Code 9434, the rating criteria for both 
these disorders are identical.  38 C.F.R. § 4.130.  VA's Schedule 
for Rating Disabilities (Rating Schedule) provides a General 
Rating Formula for rating all mental disorders.  Id.; 38 C.F.R. 
Part 4.  Under the General Rating Formula, a 50 percent rating is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.   
A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; disorientation 
to time and place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 71-80 indicates that, if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating after 
family argument) and reflects no more than slight impairment in 
social, occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  A GAF score of 61-70 
reflects some mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.  A GAF score of 51-
60 indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.  A GAF score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A GAF 
score of 31-40 is assigned when there is, "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood e.g., depressed man avoids friends, neglects 
family, and is unable to work)."  DSM-IV.  

A VA psychologist noted in June 2004 that the Veteran reported 
experiencing low mood with mood swings, decreased energy, easy 
fatigability, difficulty sleeping, with nightmares, and 
withdrawal from family and friends.  On examination, his affect 
was flat and he appeared anxious, but he was cooperative and gave 
adequate detail.  The Veteran's memory appeared adequate and he 
reported no concentration difficulty.  There was no evidence of a 
thought disorder.  The Veteran denied having hallucinations or 
delusions, as well as current suicidal or homicidal ideation, 
although he admitted to suicidal ideation in the past.  The 
examiner assigned a GAF score of 50.  

On VA compensation examination in June 2004, the psychiatrist 
noted that the Veteran had not worked since April 2004.  The 
Veteran indicated that he worked in the paint booth of an 
electrical generator company and developed trouble breathing 
because of inadequate ventilation and air filtering, and he could 
not breathe well anymore.  He reported marked isolation, which 
had led to the dissolution of his marriage.  The Veteran 
indicated that he was unable to have any affective feelings 
towards anyone.  He stated that he had nightmares two to three 
times a week of body parts that he helped clean up in Kuwait, as 
well as of tunnel work he did on the Kuwaiti border.  He noted 
that he had a marked startle reaction to any loud sound.  The 
Veteran indicated that he was continuously sad and that it was 
worsening.  He reported chronic passive suicidal ideation without 
intent or plan.  He denied using alcohol or illicit substances.  
The Veteran stated that he had no intention of seeking future 
work, as he was "far too isolative" and couldn't imagine what 
he could do.  On examination, the Veteran's affect was flat, and 
his mood was sad, but congruent.  There was no thought 
impairment.  The examiner noted no delusions, hallucinations, or 
inappropriate behavior.  The Veteran was completely oriented and 
showed no memory impairment.  The Veteran denied panic attacks or 
impaired impulse control.  That examiner assigned a GAF score of 
43.  

A VA social worker who has treated the Veteran since August 2004 
noted similar symptoms in August 2004 and assigned a GAF score of 
40.  The same social worker reported in September 2004 that the 
Veteran's thought processes were slow, but logical, and that 
insight and judgment and concentration were fair; memory remained 
intact.  The Veteran appeared depressed and disheveled, and 
needed a shave.  The therapist assigned a GAF score of 33 at that 
time.  In subsequent VA clinic records dated through June 2010, 
the same VA therapist saw the Veteran regularly, noted very 
similar psychiatric manifestations, and assigned GAF scores 
varying from 37 to 45.  

VA physicians in December 2004 and in April and May 2005 noted 
similar symptoms, except that the Veteran's mood in April 2005 
was euthymic.  A GAF score of 55 was assigned in December 2004 
and May 2005, with a GAF score of 65 being noted in April 2005.  
During that same time period, the VA social worker continued to 
report the same symptoms and continued to list GAF scores of 37 
or 38.  Significantly, VA physicians who evaluated the Veteran in 
December 2005, January 2007, June 2007, and November 2009 all 
reported GAF scores of either 40 or 45.  

The August 2009 compensation examiner noted that the Veteran had 
daily symptoms of hopelessness/helplessness, apathy, and 
disinterest in most aspects of life.  The Veteran indicated he 
had lost interest in all activities.  He reported suicidal 
ideation twice weekly, although he had no plan or intent.  The 
Veteran reported that he got two hours sleep per night, as well 
as nightmares twice a week.  He stated that he had a low energy 
level and no appetite, although he had gained 60 pounds in less 
than one year.  He reported poor concentration ability and memory 
difficulties.  The Veteran stated that he never felt comfortable 
and would "break out into a cold sweat" for unexplained 
reasons.  He was uncomfortable around people, so he avoided them 
and social interactions.  The Veteran indicated he felt 
loneliness all the time, even though he was married.  He reported 
having flashbacks one to two times per month.  On examination, 
the Veteran was clean and neatly groomed.  His speech was 
impoverished.  His attitude toward the examiner was indifferent, 
guarded, and apathetic.  His affect was flat and his mood was 
anxious.  The Veteran was completely oriented.  His thought 
process was evasive, although the content was unremarkable.  
There was no evidence of hallucinations or delusions or 
inappropriate behavior.  Insight and judgment were essentially 
normal.  There was no evidence of panic attacks or loss of 
impulse control.  The examiner assigned separate GAF scores of 40 
for PTSD and also for major depressive disorder, noting that the 
scores represented major impairment in several areas, including 
social, family, thinking, and mood.  

The medical evidence shows that the Veteran's service-connected 
psychiatric disability has, throughout the appeal period, 
produced some manifestations consistent with a 50 percent rating 
and some manifestations indicative of a 70 percent rating.  For 
instance, examiners rarely noted any memory difficulty or 
impairment in insight or judgment.  There is no evidence of any 
unprovoked irritability or impaired impulse control, and only the 
August 2009 examiner noted any neglect of personal appearance or 
hygiene.  However, the Veteran's reported depression and 
withdrawal from most social contacts have been present 
continuously.  Many examiners noted that the Veteran had 
difficulty in establishing and maintaining effective 
relationships.  In addition, the Veteran has reported recurrent 
suicidal ideation throughout the appeal period, although without 
any intent or plan.  

The Board finds that the disability picture of the Veteran's 
service-connected psychiatric disability has more nearly 
approximated the criteria for a 70 percent rating throughout the 
appeal period.  See 38 C.F.R. § 4.7 (2010).  The clinical 
evidence shows that the Veteran's service-connected psychiatric 
disability, including PTSD and major depressive disorder, has 
been manifested throughout the appeal period by mood swings, 
depression, anxiety, feelings of hopelessness, decreased energy, 
difficulty sleeping, nightmares, withdrawal from family and 
friends, poor concentration, memory loss, flat affect, isolation, 
marked startle reaction, and suicidal ideation.  Moreover, the 
GAF scores assigned by the majority of examiners during the 
appeal period have been 40 to 45, indicating serious impairment 
in social or occupational functioning.  Such GAF scores are 
indicative of the level of impairment contemplated by a 70 
percent rating.  

Therefore, the Board concludes that the criteria are met for a 70 
percent rating for the service-connected psychiatric disability 
throughout the appeal period.  However, the evidence does not 
support a 100 percent rating.  There is no evidence of persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of the Veteran's hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation, or significant memory loss.  

Accordingly, based on the totality of the evidence, a 70 percent 
rating, but no more, for the service-connected psychiatric 
disability throughout the appeal period.  See Hart, 21 Vet. App. 
at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 70 percent for PTSD and major depressive disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

Irritable bowel syndrome

The Veteran has claimed an increased rating for irritable bowel 
syndrome, which is currently rated 10 percent disabling.  

The Rating Schedule provides a noncompensable rating for mild 
irritable colon syndrome, disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent rating 
is warranted for moderate impairment, with frequent episodes of 
bowel disturbance with abdominal distress.  For severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, a 30 
percent rating is to be assigned.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

The Veteran's service treatment records show that irritable bowel 
syndrome was diagnosed during service.  Examinations at that 
time, including a colonoscopy and biopsies, were negative for any 
sort of colon disease.  During service, the Veteran complained of 
diarrhea once or twice a week, with associated with abdominal 
pain.  

The Veteran was afforded a VA compensation examination in June 
2004.  He reported to the examiner that his symptoms worsened 
after his wife left him in December 2001, but then decreased.  A 
colonoscopy in February 2003 reportedly revealed a polyp, which 
was benign.  The Veteran reported to the June 2004 VA examiner 
that once or twice a week he had watery bowel movements once or 
twice a day.  The Veteran attributed these complaints to stress 
regarding family and financial factors.  He denied having any 
cramping, nausea, or vomiting.  He stated he took Pepto-Bismol on 
the average of once a week for his symptoms.  On examination, the 
Veteran was in no distress.  The abdomen was nontender to 
palpation; no pertinent abnormal clinical findings were noted.  
The examiner also indicated that the Veteran's weight was stable 
and that laboratory testing revealed no evidence of anemia.  The 
examiner characterized the Veteran's symptoms as mild.  

Subsequent VA treatment records dated through June 2010 are 
silent for any complaints or abnormal clinical findings referable 
to irritable bowel syndrome.  Moreover, the Veteran has not 
reported that his symptoms have worsened since the June 2004 VA 
compensation examination.  

Based on the evidence of record, the manifestations of the 
Veteran's irritable bowel syndrome occur only occasionally and 
are not more than mild.  Accordingly, the criteria for a rating 
greater than 10 percent are not met.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 10 percent for irritable bowel syndrome, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54.  



Other considerations 

In considering the Veteran's claims, the Board has also 
considered whether referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010) is 
appropriate.  An extraschedular evaluation is for consideration 
where a service-connected disability presents an exceptional or 
unusual disability picture.  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (aff'd, 572 F.3d 1366 (2009).  If there is 
an exceptional or unusual disability picture, the Board must then 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  As 
demonstrated by the evidence of record, the Veteran's service-
connected psychiatric disability warrants a 70 percent evaluation 
throughout the appeal period.  See Hart, 21 Vet. App. at 509.  
The criteria for evaluating psychiatric disabilities are found by 
the Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id., see also 
38 C.F.R. § 4.130.  The Veteran's service-connected psychiatric 
disability is marked by the following symptomatology: 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as mood swings; dysphoric and 
restricted affect; sleep dysfunction; nightmares; marked startle 
response; feelings of worthlessness; intrusive thoughts; anxiety; 
depression; excessive worry; some concentration difficulty; 
disliking crowds; suicidal ideation; and isolativeness and 
withdrawal from social and family relationships.  Although the 
Veteran was able work for almost 10 years after more than 20 
years of military service and has maintained some familial 
relationships, the symptoms associated with his psychiatric 
disability have been characterized as "serious."  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a 70 percent disability rating.  A rating in excess of 70 
percent is provided for certain psychiatric manifestations, but 
the medical evidence demonstrates that those manifestations are 
not present in this case.  The criteria for a 70 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.130; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's irritable bowel syndrome is rated 10 percent 
disabling.  The Board also finds that the criteria for evaluating 
gastrointestinal disabilities are found by the Board to 
specifically contemplate the level of impairment caused by the 
Veteran's irritable bowel syndrome.  Id., see also 38 C.F.R. § 
4.114, Diagnostic Code 7319.  The Veteran's irritable bowel 
syndrome is marked by watery bowel movements occurring one or two 
times, one or two days per week.  There have been no complaints 
of constipation, nor is there evidence of anemia.  A rating in 
excess of 10 percent is provided for certain manifestations of 
irritable colon syndrome, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 10 percent rating more than adequately describe 
the Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

Effective Date For An Increased Rating 


Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the date 
of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is a "communication or action indicating intent 
to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).  VA must look to all communications from a veteran that 
may be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient 
or hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the evidence in 
a veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).  In considering the severity of a disability, it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2010).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2 (2010).  

On January 9, 2004, communication was received from the Veteran 
containing his request for a rating greater than 30 percent for 
his service-connected depression.  No communication concerning 
his psychiatric disability was received by VA prior to that date 
for many years.  Neither do the records contain the report of any 
examination or treatment for a psychiatric disorder prior to that 
date that can be considered as an informal claim for an increased 
rating.  Therefore, January 9, 2004, is the date of receipt of 
the Veteran's claim for an increased rating.  A rating decision 
in June 2004 increased the rating for the Veteran's 
service-connected psychiatric disorder to 50 percent, effective 
January 9, 2004.  

Although considerable medical evidence concerning the Veteran's 
psychiatric disability has been received in this case, none of 
that evidence contains any information regarding psychiatric 
symptoms or clinical findings prior to the date of receipt of his 
claim for an increased rating.  The report of a detailed clinical 
assessment of the Veteran by a VA psychologist dated June 1, 
2004, indicates that the Veteran was being evaluated at that time 
for the first time for VA psychiatric treatment.  There simply is 
no information on which to base a determination as to whether an 
increase in disability occurred within the one-year period 
preceding the date of receipt of the Veteran's claim.  

Therefore, the effective date for an increased rating for the 
Veteran's service-connected psychiatric disability cannot be 
earlier than the date of receipt of the Veteran's claim for an 
increased rating, January 9, 2004.  In this case, the effective 
date that has been assigned is the date of receipt of the 
Veteran's claim.  Accordingly, no earlier date may be assigned.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an earlier effective date for 
an increased rating for his service-connected psychiatric 
disability, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54.  


ORDER

Service connection for PTSD is granted.  

A 70 percent evaluation for major depressive disorder and PTSD is 
granted, subject to the law and regulations governing the award 
of monetary benefits.  

An effective date prior to January 9, 2004, for an increased 
rating for the Veteran's service-connected psychiatric disorder 
is denied.  

An increased evaluation for irritable bowel syndrome, currently 
evaluated as 10 percent disabling, is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

In a November 2004 rating decision, the RO severed service 
connection for cough/shortness of breath as due to undiagnosed 
illness, status post-uvuloplasty, and denied entitlement to a 
total disability rating based on individual unemployability.  A 
November 2004 statement submitted by the Veteran's attorney 
states that the Veteran "disagree[s] with any adverse 
adjudicative determinations mentioned in [the November 2004 
rating] decision and any enclosures thereto."  (Emphasis in 
original.)  In a June 2005 statement of the case, the RO 
addressed only the issue concerning a TDIU.  38 C.F.R. §§ 20.201, 
20.302 (2010).  The notice of disagreement is timely.  As the RO 
has not yet issued a statement of the case concerning the 
propriety of the severance of service connection for 
cough/shortness of breath, the Board is obligated to remand that 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran has also claimed an increased rating for his service-
connected bilateral hydrocele/spermatocele.  The record shows 
that the most recent VA compensation examination concerning this 
disability was conducted in June 2004, more than six years ago.  
VA treatment records show that he subsequently underwent a left 
spermatocelectomy in October 2006.  In addition, VA treatment 
records show that he also subsequently underwent bilateral 
inguinal hernia repairs, and a right radical nephrectomy for 
renal cell cancer in February 2009.  In light of the age of 
June 2004 VA compensation examination and the subsequent relevant 
treatment, the Veteran must be afforded another examination to 
assess the current status of the service-connected disability.  

As discussed above, the Board has herein granted service 
connection for PTSD and an increased rating for the Veteran's 
service-connected psychiatric disability.  The Board has also 
remanded of the issue concerning an increased rating for 
bilateral hydrocele/spermatocele.  The Veteran's claim for a TDIU 
is inextricably intertwined with those issues, and it must also 
be remanded, pending determinations on each of those issues.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following actions:


1.  The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights, on the issue of 
the propriety of severance of service 
connection for cough/shortness of breath as 
due to undiagnosed illness, status 
post-uvuloplasty.  38 C.F.R. § 19.26 
(2010).  The Veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the November 2004 
rating decision severing service connection 
for cough/shortness of breath as due to 
undiagnosed illness, status 
post-uvuloplasty, must be filed.  38 C.F.R. 
§ 20.202 (2010).  If the Veteran perfects 
the appeal as to that issue, the case must 
be returned to the Board for appellate 
review.  

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for bilateral 
hydrocele/spermatocele since his separation 
from service.  Based on his response, the 
RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

3.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current status of his bilateral 
hydrocele/spermatocele.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  A complete rationale for all 
opinions must be provided.  The report 
prepared should be typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  After the above development has been 
completed, the Veteran's claims for an 
increased rating for bilateral 
hydrocele/spermatocele and for a TDIU must 
be readjudicated.  If the claims on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


